As heretofore shown, the defendant appealed from judgment on the verdict by which Mr. and Mrs. Williams were relieved from any and all obligation under the agreement of Mrs. Flowe.
Having decided, on plaintiff's appeal, that there were no facts in evidence tending to show that any of the children were under a binding obligation to convey their interest in the property, the errors, if any, incident to the trial and determination of disputed questions as to Mrs. Williams, by reason of her being a married woman, are no longer of importance, and the judgment relieving her from obligation is therefore affirmed.
No error.
Cited: Vinson v. Pugh, 173 N.C. 192 (4c); Pope v. McPhail, 173 N.C. 240
(4c); Vaught v. Williams, 177 N.C. 85 (4c); Harper v. Battle, 180 N.C. 376
(4c); Clegg v. Bishop, 188 N.C. 565 2d 4d); Crawford v. Allen,189 N.C. 442 (1c); Oxendine v. Stephenson, 195 N.C. 239 (4c); Austin v.McCollum, 210 N.C. 818 (4c); Smith v. Joyce, 214 N.C. 605 (5c). *Page 504 
(454)